UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4519


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH LAURENCE BONDS, a/k/a Joe, a/k/a Yo Gotti,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cr-00363-JKB-7)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


David R. Solomon, LAW OFFICE OF DAVID R. SOLOMON, ESQUIRE, Baltimore,
Maryland, for Appellant. Peter Jeffrey Martinez, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Joseph Laurence Bonds appeals the 90-month sentence imposed following his

guilty plea to conspiracy to participate in a racketeering enterprise, in violation of 18

U.S.C. § 1962(d) (2012). On appeal, Bonds’ counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for

appeal but questioning the district court’s calculation of the Sentencing Guidelines range.

Although notified of his right to do so, Bonds has not filed a pro se supplemental brief.

The Government has moved to dismiss the appeal based on the appeal waiver contained

in Bonds’ plea agreement. For the reasons that follow, we affirm in part and dismiss in

part.

        We review de novo the validity of an appeal waiver. United States v. Thornsbury,

670 F.3d 532, 537 (4th Cir. 2012). An appeal waiver “preclude[s] a defendant from

appealing a specific issue if the record establishes that the waiver is valid and the issue

being appealed is within the scope of the waiver.” United States v. Archie, 771 F.3d 217,

221 (4th Cir. 2014). A defendant validly waives his appeal rights if he agreed to the

waiver “knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010). “To determine whether a waiver is knowing and intelligent, we examine the

totality of the circumstances, including the experience and conduct of the accused, as

well as the accused’s educational background and familiarity with the terms of the plea

agreement.” Thornsbury, 670 F.3d at 537 (internal quotation marks omitted). Generally,

if a court fully questions a defendant regarding the waiver of his right to appeal during

the Fed. R. Crim. P. 11 colloquy, the waiver is both valid and enforceable. Id.

                                            2
       Our review of the Rule 11 colloquy confirms that Bonds knowingly and

voluntarily waived his right to appeal whatever sentence the district court imposed. For

this reason, and because Bonds’ sentence does not exceed the statutory maximum, we

conclude that the valid appeal waiver bars any challenge to Bonds’ sentence.

Accordingly, we grant the Government’s motion to dismiss in part and dismiss the appeal

as to Bonds’ sentencing claims and any other issues within the compass of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal that fall outside the scope of Bonds’ valid

appeal waiver. We therefore dismiss the appeal in part and affirm the district court’s

judgment as to any issues not precluded by the appeal waiver. This court requires that

counsel inform Bonds, in writing, of the right to petition the Supreme Court of the United

States for further review. If Bonds requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Bonds.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3